DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 1/4/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
Claims 11, 14-15, 26, 29, and 34, have been amended.
Claims 35-36 have been added.
Claims 1-11, 13-26, 29, 31, 34-36 are pending.
Claims 1-10, 16-25, are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 11, 13-15, 26, 29, 31, and 34-36 are under examination.

The grounds of rejection below have been modified to the extent necessary to address Applicant’s claim amendments. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11, 13-15, 26, 29, 31, and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of T cells comprising a first CAR and second CAR that function as selective for a cancer tissue over a normal tissue, reduce “on-target” cytotoxicity, and increase resistance to AICD while maintaining potent anti-cancer activity, tumor localization and in vivo persistence, said CAR comprising antigen binding domains that are antibodies or antigen binding fragments with binding affinity that has not been weakened to minimize binding. 
The instant claims are drawn to T cell comprising a first and second CAR comprising a genus of antibody binding domains specific to a first target and a second target.  The claims require antibodies that function to bind to genus of specific tumor antigens, with binding affinity that has not been weakened to minimize binding.  Moreover, the claims require that the first and second CAR function as selective for cancer tissue over normal tissue, thereby reducing “on-target” toxicity while maintaining anti-cancer activity, have increased resistance to AICD, while maintaining tumor localization and in vivo persistence. The claims would broadly encompass a wide genus of T cells having structurally different first and second CAR with different antibody antigen binding domains. Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies with different pharmacokinetic properties and affinities, and the unlimited number of antibodies encompassed by the claimed invention. For example, the claims encompass antibody antigen binding domains that bind to CA-I, Met, or glycolipid 77, with a non-weakened affinity, but no species are disclosed.
Furthermore, the claims encompass a costimulatory CAR comprising one or more costimulatory signaling domains capable of providing for anti-cancer activity, reduced AICD, and in vivo persistence, including domain from CD28, CD40, CD27, CD30, CD2, CD7, NKG2C, and B7-H3.  The state of the art is such that signaling modules in CAR constructs have complex and unpredictable consequences and canonical signaling events do not predict functional outcomes in CARS (see Lindner, 2020, page 4, in particular).  Furthermore, the spatial configuration of the CAR itself has 
Regarding new claim 35, it is noted that the claim recites that the second CAR comprises “an” amino acid sequence set forth in SEQ ID NO: 3.  This would encompass any sequence of amino acids, such as 10 amino acids. Claim 35 would therefore encompass a genus of CAR sequences having only a small fragment of SEQ ID NO:3, such as or a single CDR from the sequence of SEQ ID NO: 3. The state of the art is such that the 6 CDRs of an antibody are critically involved in antigen binding, that even single amino acid changes can alter antigen specificity of binding, and that CDR mutations are unpredictable in terms of affinity, specificity, and solubility, and are also context dependent (see Hall, 1992, and Rabia, 2018).  The specification does not disclose a representative number of species to support the genus of second CAR encompassed by claim 35 that comprise “an” amino acid sequence set forth in SEQ ID NO: 3. It is noted that amendment to claim 35 to recite that the second CAR comprises “the” amino acid sequence set forth in SEQ ID NO: 3 would be remedial. 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       

The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Ariad, 598 F.3d at 1352-3.  
Given the claimed broadly class of CARs and cells, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making the CARS and cells with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Applicant’s arguments filed 1/4/22 have been fully considered, but they are not persuasive.
Applicant argues that the specification at paragraphs 100, 103, 135, and 181 and Examples 1 and 2 describes an anti-mesothelin CAR and an anti-folate receptor CAR.  
The instant specification discloses the structure of a single species of first CAR having SEQ ID NO: 3 (binds to folate receptor) , and 3 costimulatory CAR in SEQ ID NO: 5, 7, and 9 (binding to mesothelin, or HER-2).  Functional data is provided for SEQ ID NO: 3 and 5. This is not sufficiently representative of the broad genus of first and second CAR encompassed by the present claims.  For example, the present claims encompass CAR binding to a genus of different tumor antigen combination such as EGRF, IL-13, CA-IX, Met, CD33, etc., but no species are disclosed.  Furthermore, the costimulatory CAR of SEQ ID NO: 5-7 have CD28 or 41BB costimulatory domains, while the present claims encompass a genus of other costimulatory domains.  Furthermore, the state of the art is such that providing the claimed function of reducing Novozymes A/S v. DuPont Nutrition Biosciences. 107 USPQ2d 1457 (Fed. Cir. 2013). In Novozymes the court held that the problem is that “the specification failed to inform the reader which member of that group was the right one.” Accordingly, because “[t]he actual inventive work of producing a [working variant] was left for subsequent inventors to complete,” the application provided insufficient written description for the claims. Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of T cells comprising  first and second CAR. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.  

Claims 11, 13-15, 26, 29, 31, and 34-36 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the specification provides insufficient guidance to make and use the T cells comprising a first and second CAR as broadly claimed.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  
The instant claims are drawn to a genus of T cells comprising a first and second CAR, wherein the CARs comprise a genus of antibody or antigen binding fragment targeting a genus of tumor antigens, the first CAR comprising CD3 signaling domain, and the second CAR comprising one ore more costimulatory molecules selected from CD27, CD28, 4-1BB, OX40, CD30, CD40, CD2, NKG2C, and B7-H3.  The claims require that claimed cell functions in a manner such that it is selective for a cancer tissue over a normal tissue, reduces “on-target” toxicity, increased resistance to AICD, while maintaining potent anti-cancer activity, tumor localization, and in vivo persistence.  The claims also require that the CAR contain an antigen binding domain that with a non “weakened” affinity. The state of the art is such that providing dual CAR T cells that can function with reduced “on-target” toxicity or selectivity, as recited in the present claims, requires careful titration of strength of signaling thought the CARS, and not every tumor antigen or antibody thereto will work to provide said function (see Hanada et al., in particular).  For example, post-filing reference Handa et al. 2103 teaches that one critical factor in providing said function is to utilize an scFV with a low affinity for the tumor antigen.  Thus, using any non “weakened” antibody or antibody fragment for a genus of different tumor antigens, of any binding affinity, to reduce on-target toxicity, as encompassed by the present claims, would be highly unpredictable.
Furthermore, the present claims also require that CAR expressing cell has increased resistance in vivo persistence and reduced AICD, and encompass providing said function with a genus of costimulatory molecule signaling domain.  The state of the 
Thus, based on the unpredictability of the art and the breath of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims. The specification has reduced to practice a single embodiment that functions as claimed, which is a T cell expressing the CARS of SEQ ID NO: 3 and 5.  In this embodiment, the CARs comprise an specific type of scFV specific for either folate receptor alpha, or mesothelin, and comprise CD28 as the costimulatory signaling domain.  This is not commensurate in scope with the genus of T cells and CARs encompassed by the instant claims.  Furthermore, no guidance is provided regarding antibody or antibody fragment selection in combination with particular costimulatory signaling domains that provides the functionally recited in the instant claims.  Thus, given the unpredictability of the art, the breadth of the claims, and the lack of guidance provided by the instant specification, it would require undue experimentation to make and use the genus of claimed cells. 
Applicant’s arguments filed 1/4/22 have been fully considered, but they are not persuasive.
Applicant argues that the specification at paragraph 130 discloses various costimulatory molecules, and at paragraph 132 teaches that different types of CAR are not limited by any  particular cytoplasmic domain.  Applicant further argues that at paragraphs 185-190 the specification discloses combinations of antigen targeting moieties and examples 1 and 2 provide extensive guidance to enable the present invention. 
. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 11, 13-15, 26, 29, 31, 34, and 36  is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 10,654,928.
The ‘928 patent teaches a T cell comprising a first chimeric antigen receptor (CAR) that binds to a first antigen, said CAR comprising a CD3-chain signaling domain, and a second chimeric co-stimulatory receptor (CCR) that binds to a second antigen 8 (see column 8 and 32, and the claims, in particular).  These would represent normal, . 
Applicant’s arguments filed 1/4/22 have been fully considered, but they are not persuasive.
Applicant argues that the ‘928 patent do not teach CAR having an antigen bind domain that has not been weakened to minimize binding.  Applicant argues that the antigen binding domain of the present invention relies on a “regular” antibody, and not one in which binding affinity has been modulated to lower its affinity. 
The present claims do not recite any limitations regarding actually binding affinity required.  Antibodies naturally interact with their antigen in a range of affinities, and selecting a “regular”  antibody of a particular affinity, as taught by the ‘928 publication does not amount to “weakening” an antibody to minimize binding, such as by performing mutations. Thus, the antigen binding domains of the ‘928 patent meet the limitations of the present claims.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11, 13-15, 26, 29, 31, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7 to 109, with high affinity antibodies generally considered to be in the range of 109, and very high affinity being considered in the range of 1012 (see Abcam, KD value: a quantitative measurement of antibody affinity).  Therefore, it is unclear what would be affinity level would be considered to be non “weakened” in the context of the present claims. For example, would an antibody with a low binding affinity that arose in vivo be excluded as a “weakened” antibody, or are claims meant to refer only to intentional in vitro mutagenesis processes. For example, engineered antibody fragments such as scFV, or humanization processes, can lower binding affinity, or additionally CDR mutations can weaken affinity, and it not clear what types of antibodies would be encompassed by the present claims. The specification on page 11 discloses that the CAR can include any appropriate antigen binding moiety, include humanized antibodies, antibody fragments, and explicitly disclosed in the examples using engineered scFV regions, and as such the claims are not being interpreted to exclude engineered antibody fragments or humanized antibodies, since these are specifically disclosed as examples of antibodies or antibody fragments for use in the claimed invention. The specification does not provide any guidance for determining the metes and bounds of the present claims. For the purposes of examination, the claims are being interpreted to encompass any conventionally isolated  VH/VL antibody regions having a normal binding affinity in the range of 107 to 109, wherein said antibody has not been CDR engineered to reduce binding affinity. 

Claims 11, 13-15, 26, 29, 31, and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

 A) A T cell comprising a first and second CAR targeting tumor antigens that are Met and mesothelin, mesothelin and Met, HER1 and Met or Met and HER1, and for targeting triple negative  breast cancer cells (Claim 11 and 36, and dependent claims).
B) A  T cell comprising a first and second CAR having binding domains, wherein “the binding affinity of the first antigen binding domain for the first antigen and the binding affinity of the second antigen binding domain for the second antigen have not been weakened to minimize binding to the first or second antigen, respectively”. (Claim 11 and dependent claims).
A review of the specification fails to reveal support for the new limitations.
Regarding A), at paragraphs 185-190, the specification discloses targeting HER2 to treat breast cancer, and also discloses a CAR of the invention can be designed to target c-Met to treat triple negative breast cancer.  As an initial matter, the disclosure of targeting c-Met does not provide adequate support for targeting “Met” as recited in the present claims.  Furthermore, the specification does not specifically disclose combining c-Met and HER2.  In fact, triple negative breast cancer is a type of cancer that is identified on the basis of being negative for estrogen receptors, progesterone receptors and HER2, and there is no implied, inherent, or explicit support for combined targeting of c-MET and HER-2, much less for targeting triple negative breast cancer, as explicitly recited in claim 36, and as encompassed in claim 11.  
Regarding B), at paragraphs 119-120, the specification discloses CAR can include appropriate antigen binding moiety that is specific for a target antibody, including monoclonal antibodies, synthetic antibodies, human antigen, antibody fragments.  This does not provide adequate support for the present claims which recite that the “the binding affinity of the first antigen binding domain for the first antigen and the binding affinity of the second antigen binding domain for the second antigen have not been weakened to minimize binding to the first or second antigen, respectively”.  
 
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644